DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 10/26/21 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III are classified in the same CPC class, subclass, group, and main group (H04W4/025).  This is not found persuasive because Group I (a mobile terminal), Group II (a location server), and Group III (a base station) each pertain to different devices that perform distinct steps to carry out the claimed invention.  For instance, the location server of Group II performs “determining positioning assistance information to be sent to a mobile terminal” which is not performed or required by Group I or Group III.  Therefore the inventions claimed in Groups I-III are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries (emphasis added)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EDGE et al. (US 2019/0037529 hereinafter “Edge” which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations).
Regarding claim 1, Edge teaches a mobile terminal (UE) [Figure 12, item 1200] for a wireless communication system (communication system) [Figure 1, item 100], the mobile terminal comprising:
at least one processor [Figure 12, item 1211], wherein the at least one processor is configured to execute a computer program stored in a memory [Figure 12, item 1240] so as to perform a method comprising:
receiving a reference signal (Positioning Reference Signals (PRS)) from a reference point (gNB) of the wireless communication system (UE receives PRSs transmitted by gNB(s)) [paragraph 71], receiving positioning assistance information (assistance data) related to the reference point (UE receives assistance data including configuration parameters and signal characteristics for PRS signals and or directional PRS signals broadcast by gNB) [paragraphs 68-69], and

Regarding claim 2, Edge teaches the mobile terminal according to claim 1, wherein the positioning assistance information comprises antenna configuration information of the reference point (configuration parameters and signal characteristics that are associated with different directional PRS signals that can be beamformed by the antenna arrays of gNBs) [paragraph 69] and/or geometry-related information of the reference point.
Regarding claim 3, Edge teaches the mobile terminal according to claim 2, wherein the antenna configuration information includes at least one of the group consisting of:
an antenna orientation (direction/range of horizontal angles/range of vertical angles of directional PRS) [paragraph 71], a beam configuration (configuration parameters) [paragraph 71], and calibration and/or installation errors of the reference point.
Regarding claim 4, Edge teaches the mobile terminal according to claim 2, wherein the geometry-related information includes a height and/or global coordinates (UE is provided with locations of base station antennas for cells) of the reference point [paragraphs 54, 56].
Regarding claim 5, Edge teaches the mobile terminal according to claim 2, wherein the positioning assistance information further comprises scheduling-related information including transmission sub- frames (duration of positioning occasions) and/or update periodicity (periodicity of positioning occasions) and/or resource mappings [paragraph 69].
Regarding claim 6, Edge teaches the mobile terminal according to claim 1, the method further comprising determining angle-related information of the reference signal and determining the position of the mobile terminal based on the angle-related information and the positioning assistance information, wherein the angle-related information is based on an Angle of Departure (AoD) 
Regarding claim 7, Edge teaches the mobile terminal according to claim 1, the method further comprising:
determining time-related information of the reference signal, and determining the position of the mobile terminal based on the time-related information and the positioning assistance information, wherein the time-related information is determined by performing a Time of Arrival (TOA) measurement and/or a Time Difference of Arrival (TDOA) measurement (location of UE is determined using measured TOA characteristics and assistance data) [paragraphs 70-71, 72, 74].
Regarding claim 8, Edge teaches the mobile terminal according to claim 1, the method further comprising: 
requesting and/or receiving the positioning assistance information from the wireless communication system (UE receives assistance data from gNB or LMF) [paragraphs 68-69].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 2019/0037529 hereinafter “Edge” which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations) in view Salmon (US 2010/0159943).
(geographic area of group) based on the coarse position (geographic area of group is determined from locations of mobile user agents) [paragraphs 24, 26, 31], and reporting an information about the ROI to the wireless communication system (locations of mobile user agents are reported to service provider for determining geographic area of group) [paragraphs 24, 26, 31].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edge to allow determining a coarse position of the mobile terminal without the positioning assistance information and the reference signal, determining a region of interest (ROI) based on the coarse position, and reporting an information about the ROI to the wireless communication system, as taught by Salmon, in order to broadcast or multicast positioning assistance information to a group of mobile terminals in a particular geographic area.
Regarding claim 10, Salmon teaches the mobile terminal according to claim 9, wherein the ROI is based on a distance to at least one further mobile terminal (proximity of one or more of the mobile user agents) [paragraph 24].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647